Citation Nr: 1025475	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD (originally claimed as anxiety and 
depression). 

3.  Entitlement to service connection for a disability manifested 
by fatigue. 

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 
1985.  He also had military service in Southwest Asia (SWA) from 
October 1990 to April 1991.  He was awarded the Southwest Asia 
Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  By that rating action, the RO, in part, denied service 
connection for the claimed disabilities on appeal.  The Veteran 
appealed the RO's October 2008 rating action to the Board. 

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the North Little Rock, Arkansas RO.  
A copy of the hearing transcript has been associated with the 
claims file. 

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of 
entitlement to a skin rash has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his service 
connection claims on appeal.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Veteran contends that he currently has PTSD, an acquired 
psychiatric disorder, other than PTSD (originally claimed as 
anxiety and depression), a disability manifested by fatigue, and 
sleep apnea that are the result of the following combat-related 
events that occurred while assigned to Delta Company, 299th 
Engineer Battalion in SWA from October 1990 to April 1991:  (1) 
Having observed a male Iraqi civilian with his face blown off 
while on a convoy to Basra, Iraq in March 1991; (2) Having 
witnessed and smelled burning corpses; and, (3) Having to 
constantly wear a gas mask in fear of being exposed to chemical 
agents.  (See VA Forms 21-4138, Statement in Support of Claim, 
dated in July 2008, and VA Forms 21-0781, Statement In Support Of 
Claim For Service Connection For PTSD, dated in January and May 
2009).  The Veteran maintains that his psychiatric problems, 
fatigue and sleep disturbances have continued since service 
discharge in April 1991.

The Veteran also contends that his psychiatric problems, 
primarily nightmares, are the result of having been separated 
from his unit during a sandstorm and from being pinned in-between 
a 5-ton cargo truck and trailer during his second his second 
period of military service.  (See VA treatment record, dated in 
October 2008; and VA Form 21-0781, Statement In Support Of Claim 
For Service Connection For PTSD, dated in January 2009, 
respectively).  

Service treatment records are negative for evidence of any 
subjective complaints or clinical findings related to any 
psychiatric, fatigue or sleep-related problems.  An April 1991 
separation examination report reflects that all of the Veteran's 
systems were evaluated as "normal."  On an April 1991 Report of 
Medical History, the Veteran denied having had any frequent 
trouble sleeping, depression or excessive worry or nervous 
trouble of any sort.  

The Veteran's DD 215 reflects that he was assigned to the 299th 
Engineer Battalion.  His military occupational specialty was a 
heavy wheel vehicle mechanic.  He was awarded, in part, the 
Southwest Asia Service Medal.  An August 1993 National Personnel 
Records Center (NPRC) report, as well as a July 1997 rating 
action, reflect that the Veteran served in SWA from October 1990 
to April 1991.  

A copy of an internet article, "Pentagon Lists Units of Possible 
Nerve Gas Victims," researched by the Veteran in April 2009, 
reflects that the Department of Defense has determined that the 
Veteran's unit, 299th Engineer Battalion, was one of the units 
that were located within a 31-mile radius of Kamisiyah, Iraq, 
where chemical weapons were destroyed during the period from 
March 4-15, 1991--a time period which includes the Veteran's 
service in SWA.  

Post-service evidence includes, but is not limited to, an April 
1993 VA Persian Gulf Registry examination report.  At that 
examination, the Veteran indicated that his primary concerns were 
headaches and memory loss.  He denied having any anxiety and 
depression.  He related that he had had a nervous disorder since 
1991.  Following a mental status evaluation of the Veteran, a 
psychiatric disorder was not diagnosed.  

VA treatment records, dated in December 2007 and October 2008, 
contain diagnosis of sleep apnea and an anxiety disorder not 
otherwise specified (NOS); and, PTSD to be ruled out.  In October 
2008, a VA psychiatrist noted, after a mental status evaluation 
of the Veteran, that while he had described some exposure to 
trauma, he was fairly vague about other symptoms of PTSD.  

In a January 2009 statement, R. E. J. Jr., indicated that he had 
served with the Veteran in SWA.  R. E. J., Jr. recalled the smell 
of burning corpses, having observed an Iraqi male civilian whose 
face had been blown off during a 1991 convoy, and having 
witnessed the Veteran being pinned in-between a trailer and 5-ton 
cargo truck.  He indicated that during service, the Veteran had 
sleeping problems, especially with snoring. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
at 83.  The threshold for finding a link between current 
disability and service is low.  Id at. 83.

Given the Veteran's medical diagnoses of anxiety disorder and 
rule out PTSD, as well as sleep apnea, the Veteran's lay 
statements of a continuity of psychiatric, fatigue and sleep-
related symptoms since service separation in April 1991, and the 
Department of Defense finding that the Veteran's unit was exposed 
to possible chemical agent (nerve gas) during his period of SWA 
service, as he has contended, the Board finds that VA 
examinations are necessary to obtain an opinion as to whether the 
Veteran has PTSD, an acquired psychiatric disorder, other than 
PTSD (originally claimed as anxiety and depression) fatigue, and 
sleep apnea that are related to, or had their onset during, his 
period of military service in SWA.  38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

In addition, as the Veteran has suggested that his unit 
participated in combat, further efforts should be made to 
ascertain exact dates and locations of those attacks, and, at a 
minimum, the records of the Veteran's unit from his dates of SWA 
service (October 1990 to April 1991) should be obtained and added 
to the record.  See Pentecost v. Principi, 16 Vet. App. 124, 128-
29 (2002) (in reporting stressors, a Veteran is not required to 
corroborate "every detail," such as his proximity to and 
participation in attacks; rather, the fact that he was stationed 
with a unit present during such attacks "would strongly suggest" 
exposure).

Regarding the Veteran's claim for service connection for a 
disability manifested by fatigue, a December 2007 VA treatment 
record shows that the Veteran's complaints of fatigue were 
related to a diagnosis of sleep apnea.  Thus, the development and 
adjudication of the claim for service connection for sleep apnea 
could have a direct impact on the outcome of the claim for 
service connection for a disability manifested by fatigue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

During his February 2010 hearing, the Veteran testified that he 
had sought treatment at the VA Medical Center (VAMC) in Little 
Rock, Arkansas.  While treatment records from the above-cited 
VAMC dating from December 2007 to October 2008 are contained in 
the claims file, more recent reports are absent.  The Board finds 
that a remand is necessary to obtain these VA treatment records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Contact the Little Rock VAMC and 
request all medical and mental health 
treatment records of the Veteran since 
October 2008.  All records received from 
this facility must be added to the claims 
file.  If no additional records are 
received, documentation to that effect must 
be added to the claims file.

2.  Send the Veteran a letter explaining, 
in terms of 38 U.S.C.A. §§ 5103 and 5103A, 
the need for additional evidence regarding 
the claims on appeal, now characterized as 
entitlement to service connection for PTSD, 
an acquired psychiatric disorder other than 
PTSD (originally claimed as anxiety and 
depression), a disability manifested by 
fatigue, and sleep apnea.  This letter must 
inform the Veteran of the information and 
evidence necessary to substantiate the 
claims, in terms of 38 C.F.R. §§ 3.303, 
3.307, and 3.309 (2009), and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.

Specifically, the Veteran should again be 
given a PTSD questionnaire, and he should 
be requested to provide exact dates, 
locations, and other relevant circumstances 
regarding the claimed attacks on his unit.

3.  Based on any new information provided 
by the Veteran, the United States Army and 
Joint Services Records Research Center 
(JSRRC) should be contacted and requested 
to:  (1) make efforts to corroborate both 
claimed combat participation and any 
reported stressors for which he has 
provided sufficient specific information, 
and (2) furnish the records of the 
Veteran's unit, 299th Engineer Battalion, 
for the period from October 23, 1990 to 
April 28, 1991.  All documentation received 
from the JSRRC must be added to the claims 
file.

4.  Based on the evidence received from 
JSRRC, a specific determination should be 
made as to whether the Veteran either 
participated in combat with the enemy in 
service or had a corroborated in-service 
stressor.  This determination should be 
addressed in a report, and this report must 
be added to the claims file.

5.  After the determination in paragraph 4 
is made, the Veteran must be scheduled for 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric diagnoses.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file, especially the stressor report 
noted in paragraph 4, in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  A multi-
axial diagnosis should be rendered.  For 
each psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed disorder is 
etiologically related to service.  If, and 
only if, either participation in combat 
with the enemy or a corroborated in-service 
stressor is documented in the record, the 
examiner should additionally provide an 
opinion as to whether current PTSD, if 
diagnosed, is attributable to (an) in-
service stressful event(s).

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

6.  The Veteran must also be scheduled for 
a general Medical examination to determine 
the etiology of the symptoms of any 
disability manifested by fatigue and sleep 
apnea.  

The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disability manifested by fatigue and the 
presence, if any, of sleep apnea.  If the 
Veteran does not have a current and 
chronic disability manifested by fatigue 
and/or sleep apnea symptoms upon physical 
examination, the examiner must state this 
fact in the examination report.  

If diagnoses of a disability manifested by 
fatigue and sleep apnea are made, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that they are etiologically 
related to, or had their onset during, 
service.  

The examiner must also comment on whether, 
and to what extent, any disability 
manifested by fatigue was caused or 
worsened beyond by the Veteran's sleep 
apnea.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
must readjudicate the Veteran's service 
connection claims on appeal, to include on 
a direct, presumptive and secondary basis, 
if warranted.

If any benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative a 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection claims 
currently on appeal.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claims.  His cooperation in VA's efforts to develop his claims 
including reporting for scheduled VA psychiatric and general 
medical examinations, is both critical and appreciated. The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of that claim.  38 C.F.R. § 
3.655 (2009).

These claims must be afforded expeditious treatment. The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


